Citation Nr: 0323485
Decision Date: 08/07/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-03 265	)	DATE AUG 07, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic right tibial tendonitis.

2.  Entitlement to service connection for chronic left tibial tendonitis.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for chronic thoracic disorder.

5.  Entitlement to service connection for hypercholesterolemia and mixed lipidemia.

6.  Entitlement to service connection for systolic murmur.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for status-post removal of metal from both eyes.

9.  Entitlement to service connection for chronic bronchitis.

10.  Entitlement to service connection for chronic gastritis.

11.  Entitlement to service connection for chronic left epididymitis.

12.  Entitlement to service connection to service connection for residuals of a fracture to the left great toe.

13.  Entitlement to service connection for a chronic anxiety disorder.

14.  Entitlement to an initial compensable rating for allergic rhinitis.

15.  Entitlement to an initial compensable rating for status-post removal of granular tumor left little finger with scar.

16.  Entitlement to an initial rating in excess of 20 percent for cervical spine disorder.

17.  Entitlement to an initial compensable rating for left calf gastroc tear.

18.  Entitlement to an initial compensable rating for left pectoral tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in December 2000, after more than 21 years of active military service.

This matter is before the Board of Veterans Appeals (Board) from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

For the reasons stated below, the veterans bilateral tibial tendonitis, chronic headaches, chronic bronchitis, chronic gastritis, cervical spine disorder, left calf gastroc tear, and left pectoral tear claims are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for an equitable disposition of the issues adjudicated by this decision has been completed.

2.  The preponderance of the competent medical is against a finding that the veteran currently has a right shoulder disability, a disability manifested by systolic murmur, residuals of the removal of metal from both eyes, chronic left epididymitis, residuals of a left great toe fracture, and a chronic anxiety disorder.

3.  Elevated cholesterol and lipid levels are laboratory findings and not a disability for VA compensation purposes, and the preponderance of the medical evidence is against a finding that the veterans elevated cholesterol and/or lipid levels are due to an underlying disease or disability.

4.  The veterans service medical records reflect that he was treated for complaints of thoracic spine pain while on active duty.

5.  The post-service medical records reflect that the veteran was noted to have mild degenerative changes of the thoracic spine within his first post-service year.

6.  The competent medical evidence does not show any distinctive periods where the veterans service-connected allergic rhinitis is manifest by any septal deviation and/or polyps.

7.  The competent medical evidence does not show any distinctive periods where the veterans service-connected status-post removal of granular tumor left little finger with scar by a tender and painful superficial scar, nor a superficial and poorly nourished scar with repeated ulceration, nor an unstable scar, nor any limitation of motion of the left little finger.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right shoulder disorder, hyper-cholesterolemia and mixed lipidemia, a systolic murmur, status-post removal of metal from both eyes, chronic left epididymitis, residuals of a fracture to the left great toe, and a chronic anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Service connection is warranted for a thoracic spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

3.  The criteria for an initial compensable rating for the service-connected allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.97 Diagnostic Code 6522 (2002).

4.  The criteria for an initial compensable rating for the service-connected status-post removal of granular tumor left little finger with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7803-7805 (2002); 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became law.  VA has issued final regulations to implement these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminated the concept of a well-grounded claim and superseded the decision of the Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the issues adjudicated by this decision, the Board finds that VAs duties have been fulfilled in the instant case.  Here, the RO advised the veteran of the evidence necessary to substantiate his claims, including the standard for establishing service connection and the applicable criteria for higher disability ratings, by various documents such as the February 2001 rating decision and the March 2002 Statement of the Case (SOC).  The Board notes that the RO also sent correspondence to the veteran in December 2001 which summarized VAs enhanced duties to assist and notify under the VCAA.  Although this correspondence was in regard to a claim not currently on appeal, this correspondence does show that the veteran was informed of the VCAAs general provisions.  Moreover, the March 2002 SOC summarized the pertinent regulatory provisions of 38 C.F.R. § 3.159.  As such, the veteran was kept apprised of what he must show to prevail in his claims, what information and evidence he was responsible for, and what evidence VA must secure.  Therefore, there is no further duty to notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding the duty to assist, the RO accorded the veteran several examinations in relation to this claim, and it does not appear that a new examination is necessary with respect to the issues adjudicated by this decision.  Further, it does not appear that the veteran has identified any pertinent evidence that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the circumstances of this case, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, this Court has concluded that the VCAA does not apply).  Thus, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, to include the revised regulatory provisions of 38 C.F.R. § 3.159.  No additional assistance or notification to the veteran is required based on the facts of the instant case.

I.  Service Connection

General Background.  In essence, the veteran contends that all of the disabilities for which he is seeking service connection are ongoing problems that originated while on active duty.

The evidence of record includes the veterans service medical records, VA medical examinations conducted in August and December 2000, VA treatment records which cover a period from 2000 to 2001, as well the veterans own statements.  With respect to the disabilities for which the veteran is seeking service connection, the record is as follows:

Regarding the right shoulder, the service medical records indicate treatment for this joint in April 1991.  X-rays taken at that time showed the distal clavicle to be slightly elevated compared to the acromen.  It was stated that acromioclavicular (AC) separation could not be excluded, and that it might be acute or chronic.  The X-rays were otherwise negative, with no evidence of fracture or dislocation.  Subsequent treatment was noted in January 1998, July 1998, and October 1999.  It is noted that the July 1998 records reflect complaints of both right shoulder and thoracic back pain.  Overuse was suspected.  Further, the October 1999 records show an assessment of chronic rotator cuff strain.

The veteran was noted to have a elevated cholesterol levels on various occasions during active service, for which he was prescribed a low fat, low cholesterol diet.  For example, records note a cholesterol reading of 230 in December 1989, 218 in September 1991, 234 in February 1992, and 241 in January 1995.  In addition, the January 1995 records also note findings of mixed lipidemia.  

The service medical records further show that the veteran was treated for possible fracture of the left great toe in October 1990.  X-rays taken at that time revealed a lucency going through the sesamoid of the first metatarsal phalangeal (MTP) joint, questionable fracture versus bipartite sesamoid.

The veterans service medical also reflect, in part, that he was treated for left epididymitis in August 1982; that a systolic murmur was noted in June 1989; that a foreign body was removed from the left eye in October 1979, and from the right eye in June 1988.  Moreover, he was noted to have performance anxiety related to his FIT testing in May 1996.  

No service examination or Report of Medical History appears to be on file that is contemporaneous with the veterans retirement from active service.  The last such examination appears to be the one conducted in September 1991, at which time the veterans eyes, heart, upper extremities, feet, spine, and psychiatric condition were all clinically evaluated as normal.  On a November 2000 Report of Medical Assessment, the veteran indicated that since his last examination, his overall health was worse due to surgery (presumably his cervical spine fusion in that same year); that he had had illnesses or injuries that had caused him to miss duty for longer than 3 days (but did not provide any details); that he had been treated by a medical care provider, admitted to a hospital; that he had not had any illnesses or injuries for which he did not seek medical care; that he had conditions which limited his ability to work in his primary military specialty or which required geographic or assignment limitations because of profile change; that he had questions about his hearing and his heart; and that he intended to seek VA disability.

The veteran underwent a VA mental disorders examination in August 2000, at which it was noted his claims folder, to include his service medical records, had been reviewed.  Following examination of the veteran, no acquired psychiatric disorder was diagnosed.  The examiner stated that based on review of the service medical records, the claims folder records, and the examination of the veteran, that there was no evidence supporting a diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

The veteran subsequently underwent a VA general medical examination in December 2000.  At this examination, the veteran gave a history, in part, of right shoulder discomfort without specific injury and largely resolved.  Overall impression was a normal examination of the right shoulder.

With respect to the thoracic spine disorder claim, it was indicated that the veteran had been counseled about thoracic strain, and that he reported occasional mid-back discomfort without particular use of injury.  He currently had no complaints.  Examination of the thoracic spine revealed full range of motion, no muscular spasms, no tenderness to percussion, and normal curvature of the spine.  Overall impression was recurrent thoracic strain with normal examination.

Also noted was mixed lipidemia, which had been found for several months but had not been formally treated.  It was noted that a recent blood test revealed a total cholesterol of 264 and a total triglycerides of 473.  Examination revealed no cholesteatoma.  Overall impression was mixed lipidemia with hypercholesterolemia.

With respect to his systolic murmur claim, the veteran asserted that he first reported this in the late 1980s, but that he was unaware of any echocardiography that was done.  Further, he reported no problems during physical trainings such as chest pain or shortness of breath.  Overall impression was normal cardiac examination.

It was further noted that the veterans career had been in structural maintenance, and in that capacity he was subject to metal shavings in bilateral eyes on two occasions which were removed.  Overall impression following examination of the veteran was remote history of metal shavings, removed from bilateral eyes and resolved without sequelae.

Regarding his left epididymitis claim, the veteran reported that he had been treated for this in the past, and that he continued to experience episodic shooting pains lasting seconds in the left scrotum.  However, he was currently asymptomatic.  Moreover, examination revealed normal phallus, bilateral descended testes, no masses, and no evidence of epididymitis.  Overall impression was history of left epididymitis, currently resolved with normal examination.

In regard to the veterans left great toe, it was noted that this occurred several years ago, had since resolved, and did not cause him any further problems.  Examination of the left great toe revealed full painless range of motion, no bony abnormalities, and no tenderness.  Overall impression was history of left great toe fracture, resolved without sequelae.   

Medical records dated in December 2001 indicate that the veteran complained, in part, of chronic T1-4 pain, which was constant.  X-rays taken at that time revealed mild thoracic spine degenerative changes consisting of endplate sclerosis and osteophyte formation.  Remaining visualized structures were unremarkable.


Legal Criteria.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be presumed for certain chronic conditions, such as arthritis and cardiovascular disease, if it becomes manifest to a compensable degree during the veteran's first year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, the Board finds that the preponderance of the evidence is against the veterans claims of service connection for a right shoulder disorder, hypercholesterolemia and mixed lipidemia, a systolic murmur, status-post removal of metal from both eyes, chronic left epididymitis, residuals of a fracture to the left great toes, and a chronic anxiety disorder.  However, the Board also finds that the evidence supports a grant of service connection for the thoracic spine claim.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions cannot constitute competent medical evidence.  Thus, while he is competent as a lay person to describe his visible symptomatology, he is not qualified to diagnose an underlying medical condition nor provide a competent medical opinion as to the etiology thereof.

Here, the veterans service medical records clearly show that he was treated for right shoulder problems during active service, as well as a systolic murmur, metal in both eyes that was removed, left epididymitis, a possible left great toe fracture, and performance anxiety in relation to his FIT testing.  Moreover, he has indicated that he has current disabilities that were incurred during active service.  However, the competent medical evidence does not show that he currently has any of these claimed disabilities.  Specifically, the August 2000 VA mental disorders examination indicated that there was no acquired psychiatric disorder whatsoever.  Further, the December 2000 VA general medical examiner essentially found that all of these in-service injuries had resolved without any current residuals.  As mentioned above, both the veterans cardiac examination, as well as the examination of the right shoulder, were found to be normal.  In addition, the examiner diagnosed remote history of metal shavings, removed from bilateral eyes and resolved without sequelae; history of left epididymitis, currently resolved with normal examination; and history of left great toe fracture, resolved without sequelae.  No competent medical evidence is of record which refutes these findings of no current disability.

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Consequently, as the competent medical evidence does not show the veteran currently has the claimed disabilities, the preponderance of the evidence is against these claims.

With respect to the hyper-cholesterolemia and mixed lipidemia claim, the record clearly shows that the veteran has had elevated cholesterol and lipid levels both during and since his active service.  However, as noted in the March 2002 SOC, these are laboratory findings, and are not evidence, in and of themselves, of an underlying disability(ies).  The Board notes that hyperlipidemia is general term for elevated concentrations of any or all of the lipids in the plasma, including hyper-triglyceridemia, hypercholesterolemia, etc.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 795 (28th ed. 1994); see also 61 Federal Register 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of record to suggest that the veteran's hypercholesterolemia or mixed lipidemia causes any impairment of earning capacity.  Moreover, nothing in the medical evidence reflects that the veteran has a current disability manifested by his elevated cholesterol and/or lipid levels.  Consequently, the Board must conclude that the preponderance of the evidence is against a finding that the veteran has a current disability manifested by his elevated cholesterol and/or lipid levels.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for a right shoulder disorder, hyper-cholesterolemia and mixed lipidemia, a systolic murmur, status-post removal of metal from both eyes, chronic left epididymitis, residuals of a fracture to the left great toes, and a chronic anxiety disorder.  Therefore, these claims must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With respect to the thoracic spine claim, as noted above, in addition to the general rules of service connection, service connection may be presumed for certain chronic conditions, such as arthritis, if it becomes manifest to a compensable degree during the veteran's first year after separation from service.  38 C.F.R. §§ 3.307, 3.309.
Here, the service medical evidence shows treatment for thoracic spine pain while on active duty.  The Board also notes that the December 2000 VA general medical examiner diagnosed recurrent thoracic strain, but stated that the examination was normal.  In short, the examiner indicated that there was no objective findings of a current disability.  However, the veteran was again treated for complaints of thoracic spine pain in December 2001, at which time X-rays revealed mild degenerative changes thereof.  The Board further notes that these findings were made in what was still the first year following the veterans retirement from service.

The Board acknowledges that the December 2001 records did not specifically diagnose arthritis, nor did they include objective medical findings detailing the range of motion of the thoracic spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.).  Nevertheless, resolving all benefit of the doubt in favor of the veteran, the Boards judgment is that it is at least as likely as not that the veterans degenerative changes of the thoracic spine were present and productive of painful motion of the part affected within one year of service.  Accordingly, the Board finds that service connection is warranted for the veterans thoracic spine disorder on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307, 3.309.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Boards primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, which are the circumstances of the instant case.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.

With regard to the veterans request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Allergic Rhinitis

The veterans service medical records show treatment on various occasions for upper respiratory infections, to include findings of allergic rhinitis.  By a statement received in May 2002, he contended, in part, that his rhinitis and bronchitis had been ongoing for 15 years, that he had these symptoms on a continual basis, and that he was currently prescribed medications for the disability.

At the December 2000 VA general medical examination, the veteran reported a history of rhinitis and bronchitis for the last 10 to 25 years, and that he had seasonal rhinitis associated with coughing.  He reported that he had been treated in the past with decongestants and with some improvement of his discomfort.  The last occurrence was earlier that spring.  It was also noted that he apparently used no medications.  Examination revealed clear nasal passages.  There were no incapacitating events, no associated headaches, no mucopurulent discharge, and no fever.  Moreover, no septal deviations or polyps were appreciated, and the pharynx was clear.  Overall impression was seasonal allergic rhinitis.

Under VA regulations, allergic or vasomotor rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under this Code, a 10 percent rating is warranted where there are no polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability evaluation is for application where the evidence demonstrates polyps. 

As detailed above, the December 2000 VA general medical examination found no evidence of either septal deviation or polyps.  Thus, even though the veteran may currently be taking medications for his allergic rhinitis, there is simply no competent medical evidence that he meets or nearly approximates the criteria for a compensable schedular rating under Diagnostic Code 6522.  Consequently, the Board must conclude that the preponderance of the evidence is against this claim and it must be denied.  Inasmuch as the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

The Board further notes that in making the above determination it has taken into consideration the applicability of staged ratings, pursuant to Fenderson, supra.  However, the record does not contain any competent medical evidence showing any distinctive periods for which the severity of the veterans allergic rhinitis met or nearly approximated the criteria necessary for a schedular compensable rating.

B.  Status-Post removal of Granular Tumor

The veterans service medical records reflect that he had a granular tumor excised from his left little finger in January 1990.  He was discharged following this procedure with intact neurovascular function of extremities and good pain control.  

At the December 2000 VA general medical examination, the evaluation of the left little finger revealed a well-healed 2 cm scar overlying the fifth metacarpophalangeal joint (MCP).  He was found to have full range of motion of all the joints of the left little finger.  However, there was some periscarred numbness.  Overall impression was status-post soft tissue mass removal of the left little finger with residual scarred numbness.

By a statement received in May 2002, the veteran asserted that the numbness of his left little finger affected his manual dexterity, and that he had managed to deal with it for the mere fact that it has been like that ever since the surgery.  He also asserted that he had been told that it may or may not get better, but that it had not improved to date.

The record reflects that the RO has evaluated this service-connected disability as a residual scar, pursuant to 38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 provides a 10 percent evaluation superficial, poorly nourished scars with repeated ulceration.  38 C.F.R. § 4.118.

Diagnostic Code 7804, a 10 percent disability rating is assigned for a tender and painful superficial scar.  

A scar may also be rated on limitation of the part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The Board notes that the rating criteria for evaluating skin disorders have been recently revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Karnas, supra.  However, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veterans disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the revisions to Diagnostic Codes 7803, 7804, and 7805 are not substantive as much as they are clarifying.  For example, revised Diagnostic Code 7803 now describes scars that are unstable, rather than repeatedly ulcerated.  Such scars are those where, for any reason, there is frequent loss of covering of the skin over the scar.  Diagnostic Code 7804 is still for painful superficial scars, and Diagnostic Code 7805 is still for scars causing limitation of function.  A Note following Diagnostic Code 7804 clarifies that a superficial scar is one that is not associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as in effect prior to August 30, 2002, was applicable only to burn scars.  However, effective August 30, 2002, these Codes were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than head face or neck, that are deep or that causes limited motion warrants a 10 percent rating when it covers an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than head face or neck, that are superficial and that do cause limited motion warrants a 10 percent rating when it covers an area or areas of 144 square inches (929 sq. cm.) or greater.

In short, the revisions to the criteria for evaluating scars either made little or no substantive change to Diagnostic Codes 7803-7805, and added 2 new potentially applicable Codes for evaluating the veterans service-connected disability.  Further, the scar in this case is a typical post-surgical scar, which is measured in inches or centimeters, not square inches or centimeters.  The revised Diagnostic Codes 7801 and 7802 pertain to scars covering areas that must be measured so; these criteria are not applicable in this case.  Moreover, for the reasons stated below, the Board concludes that the veteran is not entitled to a compensable schedular rating under either the old or the new criteria.  As such, the veteran will not be prejudiced by the Boards decision to proceed with adjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As mentioned above, the residual scar on the left little finger was found to be well-healed.  Thus, there is no competent medical to support a finding that there have been any distinctive periods where the service-connected disability has been manifest by a tender and painful superficial scar, nor a superficial and poorly nourished scars with repeated ulceration, nor an unstable scar.  Consequently, the veteran does not meet or nearly approximate the criteria for a compensable rating under either the old or the new versions of Diagnostic Codes 7803 or 7804.  The Board acknowledges that some periscarred numbness was noted on this examination, and the veteran has asserted that it affects his manual dexterity.  However, the December 2000 VA examination found that he had full range of motion of all the joints of the left little finger.  Therefore, he does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7805.

For the reasons stated above, the Board finds that there are no distinctive periods where the veteran met or nearly approximated the criteria for a compensable rating under either the old or the new versions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  As such the preponderance of the evidence is against the claim and it must be denied.  The benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

C.  Extraschedular Rating

As an additional matter, the Board notes that the RO considered whether the veteran was entitled to an extraschedular rating for both his allergic rhinitis and his status-post removal of a granular tumor with scar pursuant to 38 C.F.R. § 3.321(b)(1).  This regulation provides that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board concurs with the ROs determination that an extraschedular rating is not warranted in the instant case.  Here, there is no evidence of any periods of post-service hospitalization for either of these disabilities.  Moreover, there is nothing in the record to support a finding that either disability has resulted in marked interference with employment.  Consequently, the Board concludes that neither the veterans allergic rhinitis nor his status-post removal of a granular tumor with scar presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  In short, a referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a right shoulder disorder, hyper-cholesterolemia and mixed lipidemia, a systolic murmur, status-post removal of metal from both eyes, chronic left epididymitis, residuals of a fracture to the left great toes, and a chronic anxiety disorder, is denied.

Entitlement to service connection for a thoracic spine disorder is granted.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial compensable rating for status-post removal of granular tumor left little finger with scar is denied.


REMAND

The service medical records indicate that the veteran was treated for contusion and tendonitis of the left calf in September 1997, and for tibial tendonitis in November 1997.  Moreover, these records reflect that he was treated for probable bronchitis in November 1983, and for asthmatic bronchitis in January 1984.  He was also treated gastritis in February 1983, that he had a normal upper gastrointestinal (GI) series in March 1983, and that he was treated for viral gastroenteritis in March 1991.  In addition, the service medical records indicate complaints of headaches associated with upper respiratory infections, but do not indicate treatment for a chronic headache disorder in and of itself.  

As mentioned above, no service examination appears to be of record that is contemporaneous with the veterans retirement from active service.  The September 1991 service examination clinically evaluated his lungs and chest and spine as normal.  Genitourinary examination showed that the veteran was circumscribed, and there was a 6 inch, keloid scar on the anterior surface of the left thigh (from trauma as a child), well-healed and nonsymptomatic.

At the December 2000 VA general medical examination, the veteran reported, in regard to his tendonitis claim, that he had experienced recurrent bilateral shin pain, especially with running, throughout his career.  Examination of the bilateral tibia revealed no ecchymosis, minor tenderness over the tibial spine, as well as full range of motion of the bilateral knees and ankles.  Impression following examination of the veteran was bilateral tibial tendonitis, resolving.

With respect to his headaches, the veteran reported that they had been present for several years with frequency of approximately two per month, lasting for several hours, and usually improved with Motrin and other nonsteroidal anti-inflammatory drugs.  The location of the headaches was bitemporal, and the character of which was a constant dull ache not associated with nausea, vomiting, or visual disturbance.  Neurological examination was nonfocal except for the mentioned findings.  Overall impression was recurrent muscular tension headaches.

Regarding to his chronic bronchitis claim, it was noted that the veteran had had rhinitis and bronchitis for the last 10 to 25 years.  Examination of the lungs showed that they were clear to auscultation bilaterally with a regular respiratory rate.  Overall impressions were seasonal allergic rhinitis and seasonal bronchitis.

The veteran also reported that he had recurrent gastritis that had been present for several years, and described current symptomatology, including acid indigestion that was typically improved with Mylanta.  He was also noted to have unspecified episodic episodes 2 to 3 times per month.  Abdominal examination was negative for hepatosplenomegaly and was nontender.  Overall impression following examination was recurrent gastritis.

In essence, the service medical records detail treatment for all of these claimed disabilities, and the December 2000 VA general medical examination indicates current diagnoses for these disabilities.  However, the examiner also indicates that the tibial tendonitis and the bronchitis are acute as opposed to chronic disabilities, in that he described the former as resolving and the latter as seasonal.  Moreover, the objective medical findings made regarding these disabilities do not appear to indicate any current impairment.  Thus, the Board is of the opinion that clarification is necessary as to whether the veteran does in fact currently have these disabilities, and, if so, whether they were incurred in service.  Consequently, the Board concludes that a new examination is necessary.

With respect to the service-connected cervical spine disorder, the Board notes that the veteran underwent cervical spine fusion in October 2000.  Thereafter, it was noted on the December 2000 VA general medical examination that he was in the post-recovery period, but that range of motion maneuvers were not done due to the recent surgery.  As such, the Board is of the opinion that the objective medical findings may not accurately reflect the nature and severity of the service-connected disability.  The Board is also of the opinion that the objective medical findings on this examination regarding the service-connected left calf gastroc tear and left pectoral tear are not sufficient for rating purposes.  Accordingly, the Board concludes that a new examination is necessary regarding these disabilities.

Since the Board has determined that new examinations are necessary in the instant case, the veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veterans failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his tibial tendonitis, headaches, bronchitis, gastritis, cervical spine, left calf gastroc tear, and left pectoral tear since his retirement from military service.  After securing any necessary release, the RO should obtain these records.

3.  After obtaining any additional records to the extent possible, the veteran should be afforded new examination to determine the current nature and etiology of his tibial tendonitis, headaches, bronchitis, and gastritis.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  Further, the examiner must state whether any such disability(ies) found to be present are chronic in nature, as opposed to acute.  The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability(ies) found to be present began or were aggravated during service or are otherwise causally related to some incident of service.

The veteran should also be afforded a new examination to determine the current nature and severity of his service-connected cervical spine disorder, left calf gastroc tear, and left pectoral tear.  The claims folder should be made available to the examiner for review before the examination.  In pertinent part, the evaluation of the service-connected cervical spine disorder should include both orthopedic and neurologic findings.

If the requested medical opinions cannot be promulgated without resorting to speculation, it should be so stated.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veterans satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case and an opportunity to respond.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        ____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
